Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Response to Applicant’s Remarks
	1a. Applicant’s arguments and remarks, filed on 10/14/2022 (hereinafter Remarks), are acknowledged, and have been fully considered
Regarding the claim amendments:
“receiving a first stage of piggyback downlink control information (DCI) in a physical downlink shared channel (PDSCH)”, and
“receiving the second stage of piggyback DCI in the PDSCH in accordance with the scheduling information”,
the Examiner conducts a new search and finds that Pelletier (US 20180123769 A1) discloses patentably equivalent features, that embedded or piggyback DCIs in PDSCH, see:
[Abstract] Techniques for efficient downlink control with a large number of carriers and/or TTIs are described. Techniques for blind decoding reduction may include making the search space and/or aggregation level of candidates for a first PDCCH/E-PDCCH associated with the characteristics of a second received PDCCH/E-PDCCH. Techniques may include embedding DCI for a set of serving cells and/or TTIs in a PDSCH. …..
[0074] One or more DCI may contain control signaling for multiple carriers or cell and/or control signaling for multiple transmissions spread across multiple transmission time intervals (TTIs). The one or more DCI may be embedded in a PDSCH transmission to a WTRU. ……
[0104] Techniques used to enable PDSCH and/or PUSCH processing of multiple carriers/cells/TTIs from a single PDCCH and/or E-PDCCH may include embedded DCI for multiple carriers/cells/TTIs. An embedded DCI may refer to a DCI that is included in or embedded in a PDSCH transmission. A DCI may be transmitted inside RBs used for a PDSCH transmission to a WTRU in a given subframe. …….. 
Thus, the claim amendments have been discloses by prior art. Further amendments may be needed. This office action is made final.




Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US 20200396760 A1) in view of Pelletier (US 20180123769 A1).

2b. Summary of the Cited Prior Art
Yi discloses a method for multi-stage downlink control information transmission (Figs 1-35).
Pelletier discloses methods for multi-stage downlink control information signaling with PDSCH (Figs 1A-1E).

2c. Claim Analysis
Regarding Claim 1, Yi discloses:
A method of wireless communication by a user equipment (UE), comprising [(see Fig 1)]:
receiving a first stage of piggyback downlink control information (DCI) in a physical downlink shared channel (PDSCH), the first stage comprising scheduling information for a second stage of piggyback DCI
[(Yi discloses multi-stage piggyback DCI (P-DCI) on PDCCH or PDSCH transmission with scheduling information, see:
[0439] A base station may send (e.g., transmit) multiple-stage DCI comprising resource assignment and/or additional DCI fields for additional functionalities (e.g., CSI feedback, SRS trigger, HARQ-ACK feedback). The base station may send (e.g., transmit) first-stage DCI via a PDCCH, and second-stage DCI via a PDCCH and/or via control information piggybacked on a scheduled PDSCH transmission. Control information piggybacked on a scheduled PDSCH transmission may be referred to as piggybacked DCI (P-DCI), PDSCH-DCI, and/or the like. A P-DCI may be transmitted within one or more resource blocks and one or more OFDM symbols corresponding to the scheduled PDSCH transmission. A P-DCI may be transmitted around or near one or more resource blocks and one or more OFDM symbols corresponding to the scheduled PDSCH transmission.
[0542] FIG. 32 shows an example method 3200 for multiple-stage DCI. For example, a wireless device may perform the method 3200. At step 3204, the wireless device may receive one or more SPS configurations. At step 3208, the wireless device may receive first-stage DCI as an activation message activating one or more SPS configurations. At step 3208, the wireless device may attempt to decode an SPS PDSCH transmission based on the first-stage DCI. The wireless device may attempt to receive second-stage DCI, for example, if the first-stage DCI indicates a presence of the second-stage DCI or if the wireless device is blindly searching for the second-stage DCI. At step 3220, the wireless device may perform one or more operations indicated and/or use parameters indicated by the second-stage DCI, for example, if the wireless device receives the second-stage DCI. At step 3216, the wireless device may perform default operations and/or use default values for example, if the wireless device does not receive the second-stage DCI.
[0543] FIG. 33 shows an example method 3300 for multiple-stage DCI. For example, a wireless device may perform the method 3300. At step 3304, a wireless device may receive first-stage DCI (e.g., 1st level DCI). At step 3308, the wireless device may monitor a channel for second stage DCI (e.g., second level DCI). At step 3320, the wireless device 3320 may attempt to receive and/or decode a scheduled PDSCH based on the first-stage DCI, RRC parameters configured for the wireless device, and the second-stage DCI, for example, if the wireless device receives the second-stage DCI. At step 3324, the wireless device may perform one or more operations indicated by the second-stage DCI. At step 3312, the wireless device may attempt to receive and/or decode the scheduled PDSCH transmission based on the first-stage DCI and RRC parameters configured to the wireless device, for example, if the wireless device does not receive the second-stage DCI. At step 3316, the wireless device may perform default operations and/or use default values, for example, if the wireless device does not receive the second-stage DCI.
Fig 32, Steps 3208-3220; Fig 33, Steps 3304-3324; see also Figs 16-18; Fig 21-22)];
receiving the second stage of piggyback DCI in the PDSCH in accordance with the scheduling information, the second stage comprising component DCIs, the first stage and second stage separately decoded
[(Yi discloses multi-stage piggyback DCI (P-DCI) transmission with scheduling information, see:
[0490] FIG. 21 shows an example mapping of P-DCI corresponding to second-stage DCI. A wireless device may receive first-stage DCI 2104 at a slot n. The first-stage DCI 2104 may schedule a multi-slot PDSCH transmission 2108 (or a PSSCH transmission) at the slot n and slot n+1. Second-stage DCI 2112 may be sent (e.g., transmitted) over consecutive subcarriers (e.g., larger subcarrier indices) starting from a last subcarrier of the scheduled PDSCH 2108 in a first slot. A mapping of the second-stage DCI 2112 may be performed from a lowest subcarrier first, in which the mapping may first start from a first OFDM symbol to a last OFDM symbol in the same carrier. The mapping may move to a next subcarrier (e.g., the lowest subcarrier+1), and so on. A mapping of the second-stage DCI 2112 may start from a highest subcarrier index to lower subcarriers, for example, if one or more lower subcarriers are used for second-stage DCI 2112.
[0542] FIG. 32 shows an example method 3200 for multiple-stage DCI. For example, a wireless device may perform the method 3200. At step 3204, the wireless device may receive one or more SPS configurations. At step 3208, the wireless device may receive first-stage DCI as an activation message activating one or more SPS configurations. At step 3208, the wireless device may attempt to decode an SPS PDSCH transmission based on the first-stage DCI. The wireless device may attempt to receive second-stage DCI, for example, if the first-stage DCI indicates a presence of the second-stage DCI or if the wireless device is blindly searching for the second-stage DCI. At step 3220, the wireless device may perform one or more operations indicated and/or use parameters indicated by the second-stage DCI, for example, if the wireless device receives the second-stage DCI. At step 3216, the wireless device may perform default operations and/or use default values for example, if the wireless device does not receive the second-stage DCI.
[0543] FIG. 33 shows an example method 3300 for multiple-stage DCI. For example, a wireless device may perform the method 3300. At step 3304, a wireless device may receive first-stage DCI (e.g., 1st level DCI). At step 3308, the wireless device may monitor a channel for second stage DCI (e.g., second level DCI). At step 3320, the wireless device 3320 may attempt to receive and/or decode a scheduled PDSCH based on the first-stage DCI, RRC parameters configured for the wireless device, and the second-stage DCI, for example, if the wireless device receives the second-stage DCI. At step 3324, the wireless device may perform one or more operations indicated by the second-stage DCI. At step 3312, the wireless device may attempt to receive and/or decode the scheduled PDSCH transmission based on the first-stage DCI and RRC parameters configured to the wireless device, for example, if the wireless device does not receive the second-stage DCI. At step 3316, the wireless device may perform default operations and/or use default values, for example, if the wireless device does not receive the second-stage DCI.
Fig 32, Steps 3208-3220; Fig 33, Steps 3304-3324; Figs 16-18; Fig 21-22)].
Yi does not elaborate about piggyback DCI in the PDSCH and decoding DCI stages separately.
However, Pelletier discloses;
receiving a first stage of piggyback downlink control information (DCI) in a physical downlink shared channel (PDSCH), the first stage comprising scheduling information for a second stage of piggyback DCI
[(Pelletier discloses embedding DCI in PDSCH, see:
[Abstract] Techniques for efficient downlink control with a large number of carriers and/or TTIs are described. Techniques for blind decoding reduction may include making the search space and/or aggregation level of candidates for a first PDCCH/E-PDCCH associated with the characteristics of a second received PDCCH/E-PDCCH. Techniques may include embedding DCI for a set of serving cells and/or TTIs in a PDSCH. …..
[0074] One or more DCI may contain control signaling for multiple carriers or cell and/or control signaling for multiple transmissions spread across multiple transmission time intervals (TTIs). The one or more DCI may be embedded in a PDSCH transmission to a WTRU. ……
[0104] Techniques used to enable PDSCH and/or PUSCH processing of multiple carriers/cells/TTIs from a single PDCCH and/or E-PDCCH may include embedded DCI for multiple carriers/cells/TTIs. An embedded DCI may refer to a DCI that is included in or embedded in a PDSCH transmission. A DCI may be transmitted inside RBs used for a PDSCH transmission to a WTRU in a given subframe. …….. 
Figs 1A-1E)];
receiving the second stage of piggyback DCI in the PDSCH in accordance with the scheduling information, the second stage comprising component DCIs, the first stage and second stage separately decoded
[(Pelletier discloses embedding DCI in PDSCH and decoding DCIs seperately, see:
[Abstract] Techniques for efficient downlink control with a large number of carriers and/or TTIs are described. Techniques for blind decoding reduction may include making the search space and/or aggregation level of candidates for a first PDCCH/E-PDCCH associated with the characteristics of a second received PDCCH/E-PDCCH. Techniques may include embedding DCI for a set of serving cells and/or TTIs in a PDSCH. …..
[0005] A wireless transmit/receive unit (WTRU) may implement a method for efficient downlink control or be configured to perform the method. For example, the WTRU may decode first downlink control information (DCI) via a downlink control channel of a first serving cell. The first DCI may include scheduling information for a first physical downlink shared channel (PDSCH) transmission received by the WTRU via the first serving cell. The WTRU may receive the first PDSCH transmission via the first serving cell in accordance with the first DCI. The first PDSCH transmission may comprise a second DCI. The second DCI may comprise scheduling information for a second physical downlink shared channel transmission (PDSCH) transmission received by the WTRU via a second serving cell. The WTRU may receive the second PDSCH transmission via the second serving cell in accordance with the second DCI.
[0074] One or more DCI may contain control signaling for multiple carriers or cell and/or control signaling for multiple transmissions spread across multiple transmission time intervals (TTIs). The one or more DCI may be embedded in a PDSCH transmission to a WTRU. ……
[0104] Techniques used to enable PDSCH and/or PUSCH processing of multiple carriers/cells/TTIs from a single PDCCH and/or E-PDCCH may include embedded DCI for multiple carriers/cells/TTIs. An embedded DCI may refer to a DCI that is included in or embedded in a PDSCH transmission. A DCI may be transmitted inside RBs used for a PDSCH transmission to a WTRU in a given subframe. …….. 
Figs 1A-1E)];
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Yi’s method for multi-stage downlink control information transmission with Pelletier’s methods for multi-stage downlink control information signaling with PDSCH with the motivation being to improve the efficiency of downlink control (Pelletier, Abstract [0008]).

Regarding Claim 2, Yi discloses:
further comprising receiving a radio resource control (RRC) configured schedule for the first stage
[(see:
[0456] FIG. 18 shows an example downlink scheduling DCI format 1804 for a downlink scheduling DCI. The downlink scheduling DCI may be used to schedule a downlink PDSCH transmission with advanced features (e.g., multiple antenna, multiple transmission points, and/or the like). A wireless device may monitor the downlink scheduling DCI format 1804 in one or more USSs, for example, based on one or more RRC configurations (e.g., based on DCI format association with one or more search space configurations). A wireless device may determine (e.g., assume) that a first size of first-stage DCI (e.g., first level DCI 1804-1) of the downlink scheduling DCI format 1804 and a second size of a first-stage DCI of an uplink scheduling DCI format may be same. The wireless device may align the first-stage DCI of the downlink scheduling DCI format 1804 and the first-stage DCI of the uplink scheduling DCI format to a larger of the two. The base station may fill the DCI format which has smaller size with zero bits (e.g., bits with value 0) to align the sizes.
Fig 16; Fig 18; see also Figs 21-22 and 32-33)].

Regarding Claim 3, Yi discloses:
in which the RRC configured schedule comprises a modulation scheme of the first stage and a size and location of the first stage
[(see:
[0456] FIG. 18 shows an example downlink scheduling DCI format 1804 for a downlink scheduling DCI. The downlink scheduling DCI may be used to schedule a downlink PDSCH transmission with advanced features (e.g., multiple antenna, multiple transmission points, and/or the like). A wireless device may monitor the downlink scheduling DCI format 1804 in one or more USSs, for example, based on one or more RRC configurations (e.g., based on DCI format association with one or more search space configurations). A wireless device may determine (e.g., assume) that a first size of first-stage DCI (e.g., first level DCI 1804-1) of the downlink scheduling DCI format 1804 and a second size of a first-stage DCI of an uplink scheduling DCI format may be same. The wireless device may align the first-stage DCI of the downlink scheduling DCI format 1804 and the first-stage DCI of the uplink scheduling DCI format to a larger of the two. The base station may fill the DCI format which has smaller size with zero bits (e.g., bits with value 0) to align the sizes.
[0271] Whether or not an uplink PT-RS 507 is present may depend on an RRC configuration. A presence of the uplink PT-RS may be wireless device-specifically configured. A presence and/or a pattern of the uplink PT-RS 507 in a scheduled resource may be wireless device-specifically configured by a combination of RRC signaling and/or association with one or more parameters used for other purposes (e.g., Modulation and Coding Scheme (MCS)) which may be indicated by DCI. If configured, a dynamic presence of uplink PT-RS 507 may be associated with one or more DCI parameters comprising at least a MCS. A radio network may support a plurality of uplink PT-RS densities defined in time/frequency domain. If present, a frequency domain density may be associated with at least one configuration of a scheduled bandwidth. A wireless device may assume a same precoding for a DM-RS port and a PT-RS port. A quantity/number of PT-RS ports may be less than a quantity/number of DM-RS ports in a scheduled resource. The uplink PT-RS 507 may be confined in the scheduled time/frequency duration for a wireless device.
Fig 16; Fig 18; see also Figs 21-22 and 32-33)].

Regarding Claim 4, Yi discloses:
further comprising receiving DCI activation for semi-persistent scheduling (SPS) for the first stage
[(see:
[0542] FIG. 32 shows an example method 3200 for multiple-stage DCI. For example, a wireless device may perform the method 3200. At step 3204, the wireless device may receive one or more SPS configurations. At step 3208, the wireless device may receive first-stage DCI as an activation message activating one or more SPS configurations. At step 3208, the wireless device may attempt to decode an SPS PDSCH transmission based on the first-stage DCI. ………
Fig 32, Steps 3208-3220; Fig 33, Steps 3304-3324; see also Figs 16-18; Fig 21-22)].

Regarding Claim 5, Yi discloses:
in which the DCI activation for SPS enables and disables the first stage
[(see:
[0241] A base station may activate, deactivate, and/or impact one or more processes (e.g., set values of one or more parameters of the one or more processes or start and/or stop one or more timers of the one or more processes) at the wireless device, for example, by using one or more MAC commands.
[0542] FIG. 32 shows an example method 3200 for multiple-stage DCI. For example, a wireless device may perform the method 3200. At step 3204, the wireless device may receive one or more SPS configurations. At step 3208, the wireless device may receive first-stage DCI as an activation message activating one or more SPS configurations. At step 3208, the wireless device may attempt to decode an SPS PDSCH transmission based on the first-stage DCI. ………
Fig 32, Steps 3208-3220; Fig 33, Steps 3304-3324; see also Figs 16-18; Fig 21-22)].

Regarding Claim 6, Yi discloses:
in which the first stage further comprises a quantity of the component DCIs, a modulation scheme for the component DCIs and a size and location of the component DCIs
[(see:
[0456] FIG. 18 shows an example downlink scheduling DCI format 1804 for a downlink scheduling DCI. The downlink scheduling DCI may be used to schedule a downlink PDSCH transmission with advanced features (e.g., multiple antenna, multiple transmission points, and/or the like). A wireless device may monitor the downlink scheduling DCI format 1804 in one or more USSs, for example, based on one or more RRC configurations (e.g., based on DCI format association with one or more search space configurations). A wireless device may determine (e.g., assume) that a first size of first-stage DCI (e.g., first level DCI 1804-1) of the downlink scheduling DCI format 1804 and a second size of a first-stage DCI of an uplink scheduling DCI format may be same. The wireless device may align the first-stage DCI of the downlink scheduling DCI format 1804 and the first-stage DCI of the uplink scheduling DCI format to a larger of the two. The base station may fill the DCI format which has smaller size with zero bits (e.g., bits with value 0) to align the sizes.
[0271] Whether or not an uplink PT-RS 507 is present may depend on an RRC configuration. A presence of the uplink PT-RS may be wireless device-specifically configured. A presence and/or a pattern of the uplink PT-RS 507 in a scheduled resource may be wireless device-specifically configured by a combination of RRC signaling and/or association with one or more parameters used for other purposes (e.g., Modulation and Coding Scheme (MCS)) which may be indicated by DCI. If configured, a dynamic presence of uplink PT-RS 507 may be associated with one or more DCI parameters comprising at least a MCS. A radio network may support a plurality of uplink PT-RS densities defined in time/frequency domain. If present, a frequency domain density may be associated with at least one configuration of a scheduled bandwidth. A wireless device may assume a same precoding for a DM-RS port and a PT-RS port. A quantity/number of PT-RS ports may be less than a quantity/number of DM-RS ports in a scheduled resource. The uplink PT-RS 507 may be confined in the scheduled time/frequency duration for a wireless device.
Fig 16; Fig 18; see also Figs 21-22 and 32-33)].

Regarding Claim 7, Yi discloses:
further comprising separately polar decoding the first stage and the second stage
[(see:
[0498] CRC bits may be appended to second-stage DCI, for example, if a size of the second-stage DCI is larger than a threshold value (e.g., 20 bits, or any other quantity of bits). A base station may encode the second-stage DCI using a first coding scheme (e.g., a polar code), for example, if the CRC bits are appended to the second-stage DCI. The base station may use a second coding scheme (e.g., a Reed-Muller cod) and not append the CRC bits, for example, if a size of the second-stage DCI is equal to or smaller than the threshold value.
Fig 16; Fig 18; see also Figs 21-22 and 32-33)].

Regarding Claim 8, Yi discloses:
further comprising skipping piggybacked DCI resources occupied by the first stage and the second stage when decoding a physical downlink shared channel (PDSCH)
[(Yi discloses skipping piggyback DCI in the first stage, see:
[0439] A base station may send (e.g., transmit) multiple-stage DCI comprising resource assignment and/or additional DCI fields for additional functionalities (e.g., CSI feedback, SRS trigger, HARQ-ACK feedback). The base station may send (e.g., transmit) first-stage DCI via a PDCCH, and second-stage DCI via a PDCCH and/or via control information piggybacked on a scheduled PDSCH transmission. Control information piggybacked on a scheduled PDSCH transmission may be referred to as piggybacked DCI (P-DCI), PDSCH-DCI, and/or the like. A P-DCI may be transmitted within one or more resource blocks and one or more OFDM symbols corresponding to the scheduled PDSCH transmission. A P-DCI may be transmitted around or near one or more resource blocks and one or more OFDM symbols corresponding to the scheduled PDSCH transmission.
Fig 32, Steps 3208-3220; Fig 33, Steps 3304-3324; see also Figs 16-18; Fig 21-22)].

Regarding Claim 9, Yi discloses:
further comprising receiving a DCI control resource set (CORESET) carrying scheduling information for the first stage, the DCI CORESET indicating a presence of the first stage piggybacked on a physical downlink shared channel (PDSCH)
[(see:
[0368] The DCI format indicator (e.g., identifier) field may indicate a format of DCI and may be one bit (or any other quantity of bits) in length. A value of 1 (or any other value) may indicate that the DCI is for scheduling downlink data;
[0369] The frequency domain resource assignment field may indicate allocated resource blocks in frequency domain. N may be determined as (ceil (log 2 (bandwidth*(bandwidth+1)/2), in which the bandwidth may be determined based on MIB content and/or SIB content (e.g., MIB/SIB information delivered by a broadcast transmission or dedicated transmission by the base station to the wireless device). The bandwidth may be determined based on a CORESET (e.g., CORESET #0 if the CORESET #0 is configured). The bandwidth may be determined based on an initial DL BWP if the CORESET (e.g., the CORESET #0) is not configured;
[0490] FIG. 21 shows an example mapping of P-DCI corresponding to second-stage DCI. A wireless device may receive first-stage DCI 2104 at a slot n. The first-stage DCI 2104 may schedule a multi-slot PDSCH transmission 2108 (or a PSSCH transmission) at the slot n and slot n+1. Second-stage DCI 2112 may be sent (e.g., transmitted) over consecutive subcarriers (e.g., larger subcarrier indices) starting from a last subcarrier of the scheduled PDSCH 2108 in a first slot. A mapping of the second-stage DCI 2112 may be performed from a lowest subcarrier first, in which the mapping may first start from a first OFDM symbol to a last OFDM symbol in the same carrier. The mapping may move to a next subcarrier (e.g., the lowest subcarrier+1), and so on. A mapping of the second-stage DCI 2112 may start from a highest subcarrier index to lower subcarriers, for example, if one or more lower subcarriers are used for second-stage DCI 2112.
Fig 32, Steps 3208-3220; Fig 33, Steps 3304-3324; Figs 16-18; Fig 21-22)].


Regarding Claims 10-18, the base station claims disclose similar features as of Claims 1-9, and are rejected based on the same rationales of Claims 1-9. 
Further, Claims 10-18 discloses the same operations of Claims 1-9, but are performed by a base station.
Regarding Claims 19-27, the base station claims disclose similar features as of Claims 1-9, and are rejected based on the same rationales of Claims 1-9. 
Regarding Claims 28-30, the base station claims disclose similar features as of Claims 1, 1 and 8, and are rejected based on the same rationales of Claims 1, 1 and 8. 
Further, Claims 28-30 discloses the same operations of Claims 1, 1 and 8, but are performed by a base station.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUNG LIU/Primary Examiner, Art Unit 2473